DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks, filed 06/09/2022, with respect to the rejection(s) of claim(s) 1-7, 11-16 under 37 C.F.R. 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.     
However, upon further consideration, a new ground(s) of rejection is made in further view of Messinger, David (A method for quantification of gas plumes in thermal hyperspectral imagery. Proc SPIE. 5806. 218-228. 10.1117/12.603585, 2005).
          Claim(s) 1-20 remain pending in the application. Claims 1, 11 are amended. The Examiner reviewed the application, and the remarks of the Applicant. The Examiner finds it troubling just to recite ‘an optical path’ as to opposed to a ‘single optical path’ or ‘one optical path’. The term recited as just ‘an optical path’ can have more than one meaning such as an optical path taken among several optical paths, or the optical path as directed by certain processes. Although subtle, the Examiner finds the term a bit too vague. The Examiner makes a new rejection as recited above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kester (US 2015/0136981), in view of, Kester (EP2942615), in further view of, Messinger, David (A method for quantification of gas plumes in thermal hyperspectral imagery. Proc SPIE. 5806. 218-228. 10.1117/12.603585, 2005).

          Kester-981 teaches:

          In regards to claim 1, Kester-981 teaches an infrared (IR) camera system for optical gas detection, comprising: (abstract; fig. 1; para 0362)

          an optical path comprising a lens assembly comprising a set of lens elements having at least one lens coating that allows at least 90% transmission of IR radiation within a particular range of wavelengths through the set of lens elements, and (128a fig 3A.; 1-12 fig.3B; para(s) 0372; para 0385, fig(s) 6A-C, ‘transmittance’)

          a filter that blocks IR radiation outside of the particular range of wavelengths, wherein the particular range of wavelengths corresponds to a detection range for a gas; and (130 fig. 3A,’spectral filters; para. 0376)

          Kester-981 teaches teaches an imaging sensor element 336, and an array of pixels fig(s) 3B,5A-5B, 9A-9B, 10A-C, however, does not go into detail about the pitch or arrangement distance between pixels.

          Kester-981 does not teach:

          an imaging sensor comprising an array of sensor pixels having a pixel pitch larger than 15 micrometers, wherein the imaging sensor is configured to detect IR radiation and a visible image of the gas transmitted to the imaging sensor via the optical path.  

          Kester-EP 615 discloses:

          an imaging sensor comprising an array of sensor pixels having a pixel pitch larger than 15 micrometers,  (para 0140 Kester-EP 615 recites: “In some arrangements, the microbolometer array may have a resolution of 1024 x 768 with a pixel pitch of 12 microns.”, “Suggests the pixel distances can be made smaller or larger, and the number of pixels can be more or less.”)

          The components of the invention require one or a single optical path that both Kester-981 and Kester-616 do not teach. 

          Kester-981 and Kester 615 do not teach:

          an optical path comprising (abstract; pg 219, para 2; ‘concentration pathlength of a gas is described’)

          wherein the particular range of wavelengths corresponds to a detection range for a gas;

         , wherein the imaging sensor is configured to detect IR radiation and a visible image of the gas transmitted to the imaging sensor via the optical path.  


          Messinger teaches:

          an optical path comprising (pg 218; ‘Multispectral, Hyperspectral Imaging’; ‘active sensing concentration pathlength (CPL) and the temperature for active LIDAR (reflected light to receiver), passive sensing LWIR’; fig(s) 1-3; 4.1 Concentration Pathlength Maps)


          wherein the particular range of wavelengths corresponds to a detection range for a gas; (pg 218; ‘Multispectral, Hyperspectral Imaging’; ‘active sensing concentration pathlength (CPL) and the temperature for active LIDAR (reflected light to receiver), passive sensing LWIR’; fig(s) 1-3; 4.1 Concentration Pathlength Maps)



         , wherein the imaging sensor is configured to detect IR radiation and a visible image of the gas transmitted to the imaging sensor via the optical path.  (pg 218; ‘Multispectral, Hyperspectral Imaging’; ‘active sensing concentration pathlength (CPL) and the temperature for active LIDAR (reflected light to receiver), passive sensing LWIR’; fig(s) 1-3; 4.1 Concentration Pathlength Maps)


          It would have been obvious before the effective filing date of the invention to combine the ‘spectral imaging system’ of Kester-981, the ‘imaging camera’ of Kester-EP 615 with the “method’ of Messinger in order to provide an imaging system that is cost effective, structure comprising of miniature parts for ease of use, and an improved field of view for thermal images.


          In regards to claim 2, Kester-981 discloses an IR camera system of claim 1, (see claim rejection 1) further comprising a radiation inlet coupled with the lens assembly, wherein the radiation inlet has an aperture with a focal ratio less-than or equal to f/2 in relation to a focal length associated with the set of lens elements. (338 fig. 3A, ‘field reference’; para(s) 0395, 0397, ‘focal length can be adjusted f/1.0, f/2.0, f/3.0’) 


          In regards to claim 3, Kester-981 discloses an IR camera system of claim 1, (see claim rejection 1) wherein the imaging sensor is operable to produce image data of a scene, wherein the IR camera system further comprises a logic device operable to: receive, from the imaging sensor, the image data comprising pixel data from the array of sensor pixels; divide the array of sensor pixels into a set of pixel groups, wherein each pixel group comprises at least two adjacent pixels; compute, for each pixel group in the set, an average pixel value based on pixel data of the pixels in the pixel group; and generate an image frame based on computed average pixel values.  (para 0362, 0400-0401, ‘recites multiple snapshots can be averaged.’; ‘teaches an imaging sensor element 336, and an array of pixels fig(s) 3B, 5A-5B, 9A-9B, 10A-C’)


          In regards to claim 4, Kester-981 discloses an IR camera system of claim 3, (see claim rejection 3) wherein the logic device is further operable to: generate at least two image frames of the scene; and produce an average frame by taking an average of the at least two image frames of the scene.  (para 0362, 0400-0401, ‘recites multiple snapshots can be averaged.’)



          In regards to claim 5, Kester-981 discloses an IR camera system of claim 3, (see claim rejection 3) wherein the logic device is further operable to apply a noise reduction filter to the image frame. (130 fig. 3A, ‘spectral filters can be applied’) 


          In regards to claim 6, Kester-981 discloses a IR camera system of claim 1, (see claim rejection 1) wherein the array of sensor pixels is adapted to capture an image of a scene based on infrared radiation received through the lens assembly, the array of sensor pixels further comprising a first array of sensors operable to image a gas in a first spectral bandwidth, and a second array of sensors operable to sense infrared radiation in a second spectral bandwidth where the gas is substantially undetectable; and wherein the JR camera system further comprises: a read-out integrated circuit (ROIC) operable to provide a first image sensed by the first array and a second image sensed by the second array; and gas detection logic operable to detect a presence of gas in the first image, by computing a difference between pixel values of the first image and corresponding pixel values of the second image.  (para(s) 0400-0401; teaches teaches an imaging sensor element 336, and an array of pixels fig(s) 3B, 5A-5B, 9A-9B, 10A-C)


          In regards to claim 7, Kester-981 discloses an IR camera system of claim 6, (see claim rejection 6) wherein the first array of sensors has a spectral bandwidth corresponding to a response sensitivity for detecting the gas.  (abstract; fig. 1; fig(s) 3A-3B, para(s) 0362, 0400-0401)



          In regards to claim 10, Kester-981 discloses an IR camera system of claim 1, (see claim rejection 1) wherein the imaging sensor comprises an array of micro-bolometers including an optical cavity structure tuned to a spectral band corresponding to the gas to be detected. (abstract; fig. 1; para 0362; 128a fig. 3A)
 


          In regards to claim 11, Kester-981 teaches a method of configuring an uncooled infrared (IR) camera having a set of lens elements, a filter, and an imaging sensor, the method comprising (abstract; fig. 1; para(s) 0362, 0400-0401)

          Kester-EP 615 discloses:

          providing, on the imaging sensor, an array of sensor pixels having a pixel pitch of greater than or equal to 20 microns (para 0140 Kester-EP 615 recites: “In some arrangements, the microbolometer array may have a resolution of 1024 x 768 with a pixel pitch of 12 microns.”, “Suggests the pixel distances can be made smaller or larger, and the number of pixels can be more or less.”)


          Kester-981 teaches:

          applying, on the set of lens elements, at least one coating that allows at least 90% transmission of IR radiation within a 

         configuring the filter to block IR radiation outside of the particular range of wavelengths.  (128a fig 3A; 1-12 fig.3B; para(s) 0372; para 0385, fig(s) 6A-C, ‘transmittance’)

          Messinger teaches:

          , wherein the imaging sensor is configured to detect IR radiation from, and a visible image of a gas; (pg 218; ‘Multispectral, Hyperspectral Imaging’; ‘active sensing concentration pathlength (CPL) and the temperature for active LIDAR (reflected light to receiver), passive sensing LWIR’; fig(s) 1-3; 4.1 Concentration Pathlength Maps)


         particular range of wavelengths through the set of lens elements towards the imaging sensor, wherein the particular range of wavelength corresponds to a detection range for the gas; and(pg 218; ‘Multispectral, Hyperspectral Imaging’; ‘active sensing concentration pathlength (CPL) and the temperature for active LIDAR (reflected light to receiver), passive sensing LWIR’; fig(s) 1-3; 4.1 Concentration Pathlength Maps)



          In regards to claim 12, Kester-981 discloses a method of claim 11, (see claim rejection 11) further comprising applying, on a detector window of the imaging sensor, the at least one coating.  (para 0376,’coating’; 128a fig. 3A, 1-12 fig. 3B)


          In regards to claim 13, Kester-981 discloses a method of claim 11, (see claim rejection 11) wherein the set of lens elements has a focal length, the method further comprising providing, between the set of lens elements and the imaging sensor, a radiation inlet having an aperture with a focal ratio less than or equal to f/2 with respect to the focal length.  (338 fig. 3A, ‘field reference’; para(s) 0395, 0397, ‘focal length can be adjusted f/1.0, f/2.0, f/3.0’) 


          In regards to claim 14, Kester-981 discloses a method of claim 11, (see claim rejection 11) wherein the imaging sensor is configured to capture image data of a scene, wherein the method further comprises configuring a logic device to perform operations comprising: retrieving the image data comprising pixel data from the array of sensor pixels of the imaging sensor; dividing the array of sensor pixels into a set of pixel groups, wherein each pixel group comprises at least two adjacent pixels; computing, for each pixel group in the set, an average pixel value based on pixel data of the pixels in the pixel group; and generating an image frame based on the average pixel values. (para 0362, 0400-0401, ‘recites multiple snapshots can be averaged.’; ‘teaches an imaging sensor element 336, and an array of pixels fig(s) 3B, 5A-5B, 9A-9B, 10A-C’)
 


          In regards to claim 15, Kester-981 discloses a method of claim 11, (see claim rejection 11) wherein the IR camera is configured for gas detection, and wherein the method further comprises: providing, on the imaging sensor, a first array of the plurality of sensor pixels operable to image a scene, the first array having response sensitivity in a spectral band corresponding to the gas to be detected; providing, on the imaging sensor, a second array of the plurality of sensor pixels operable to image the scene, the second array having response sensitivity in a spectral band in which the gas is not detectable by the second array of sensors; generating a first image sensed by the first array and a second image sensed by the second array; and  31P170017US0170052.1587US01 detecting a presence of the gas in the first image by computing a difference between pixel values of the first image and corresponding pixel values of the second image. (para 0362, 0400-0401, ‘recites multiple snapshots can be averaged.’; ‘teaches an imaging sensor element 336, and an array of pixels fig(s) 3B, 5A-5B, 9A-9B, 10A-C’; para(s) 0400-0401)
 


          In regards to claim 16, Kester-981 discloses a method of claim 15 (see claim rejection 15) wherein the second array of the plurality of sensor pixels has a bandwidth that is outside a detectable range for the gas to be detected by the first array of sensors.  (para 0362, ‘recites: different wavelength compositions’)


Allowable Subject Matter

Claim(s) 8-9, 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852